Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	In response to amendment filed on 2/16/2022, based on previous action (11/24/2021), with respect to, claims 2 and 5, being objected to, but, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In view of applicant’s response, claims 1, 3-4 are allowed, as set forth, since, applicant included the subject matter of claim 2 into claim 1, and amended claims 3-4, accordingly.
	Claims 1, 3-4 are allowed.

Further, in view of applicant’s response, amended claim 5 to independent form, with dependent claims 6-14, amended accordingly.
	Claims 5-14 are allowed.

	Claims 1, 3-14 are allowed based on the reason for allowance and identified subject matter in action on 11/24/2021.



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162